DETAILED ACTION
This office action addresses Applicant’s response filed on 9 June 2021.  Claims 1, 2, 4-7, 10, and 20-22 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 10, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0151193 to Daellenbach in view of US 2013/0326458 to Kazda, US 2002/0184607 to Alpert, US 8,719,750 to Balzli, US 6,209,123 to Maziasz, US 9,165,103 to Salowe, US 2007/0234266 to Chen, US 2007/0204255 to Narasimhan, US 2012/0284680 to Iyer, US 9,646,126 to Lu, and US 6,766,504 to Rahut.
Regarding claim 1, Daellenbach discloses a computer-implemented method for adding wires to a semiconductor circuit (¶3-4), the method comprising:

determining, by the computer system, at least one timing slack value related to a routed path from the source to one of the individual sinks based on the timing information (¶45, 52);
determining, by the computer system, at least one critical sink out of the individual sinks based on the related timing slack value, wherein the at least one critical sink has a related timing slack value as an absolute value that is larger than a predefined threshold value (¶46, 53);
determining an order of the critical sinks of each of the determined critical multi-sink nets, the critical sinks being a group having slack values less than a value, wherein a rank in the order is defined by a decreasing slack value of the critical sinks (¶45-46; critical vs. intermediate)
deleting, by the computer system, routed wires of the multi-sink net, wherein the routed wires relate to data describing physical shapes of connections between the source and the individual sinks (¶55);

determining, by the computer system, all non-critical multi-sink nets and all non-critical point-to-point nets from the design, wherein a non-critical multi-sink net and a non-critical point to point net are characterized by a positive slack value larger than a predefined threshold value (¶46);
deleting, by the computer system, connections relating to the non-critical multi-sink nets from the design (¶55);
after the deleting of connections relating to the non-critical multi-sink nets, rerouting, by the computer system, the multi-sink nets comprising the critical sink such that the rerouting corresponds to adding the wires on the semiconductor circuit (Fig. 9); and
after rerouting the multi-sink nets comprising the critical sink, rerouting, by the computer system, the remaining portions of the netlist excluding the multi-sink nets comprising the critical sink such that the rerouting corresponds to adding the wires on the semiconductor circuit (¶60).
Daellenbach does not appear to explicitly disclose a netlist.  Kazda discloses a netlist describing routed nets and timing information related to a signal propagation delay value (¶22).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Daellenbach and Kazda are directed to timing-criticality-aware re-routing.  Daellenbach already discloses receiving design information including routed nets and their associated timing delay/slack information, but does not specify that the information is received in the form of a netlist.  Persons having ordinary skill in the art would recognize that such information is typically presented in the form of netlists, which is the conventional format for describing circuit routing.  Kazda provides explicit disclosure of a routed netlist with slack information for re-routing, and the combination of Daellenbach and Kazda is merely a direct application of Kazda’s netlist to Daellenbach in the same way so that Daellenbach similarly receives routing/timing information as a netlist.
Daellenbach does not appear to explicitly disclose that the deleting is of all routed wires or connections.  Alpert discloses this limitation (¶60-61).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Daellenbach, Kazda, and Alpert, in order to avoid being trapped in local minima during re-routing (Alpert, ¶60).

determining, by the computer system, all non-critical multi-sink nets and all non-critical point-to-point nets from the design, wherein a non-critical multi-sink net and a non-critical point to point net are characterized by a positive slack value larger than a predefined threshold value and deleting, by the computer system, all connections relating to the non-critical multi-sink nets from the design (col. 6, lines 62-64; col. 7, lines 17-20; claims 7-8);
after the deleting of connections relating to the non-critical multi-sink nets, rerouting, by the computer system, the multiple critical multi-sink nets comprising a critical sink (col. 7, lines 20-23; claims 7-8); and

In particular, Balzli provides more explicit disclosure that all non-critical nets are deleted before critical nets are rerouted, that nets are rerouted in order from most to least critical, and that remaining nets are rerouted after critical nets are routed.  The combination of Daellenbach, Kazda, Alpert, and Balzli would thus fairly suggest to persons having ordinary skill in the art to delete all non-critical nets in Daellenbach’s deletion step (per Alpert and Balzli), then reroute multi-sink nets in order from most to least critical and lastly any remaining nets (per Daellenbach and Balzli), as claimed.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Daellenbach, Kazda, Alpert, and Balzli, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of removing routing to allow routing of critical nets prior to non-critical nets.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Daellenbach, Kazda, and Balzli are all directed to timing-aware routing.  As discussed above, Daellenbach discloses a rerouting process whereby routing is removed, critical nets are routed, and then non-critical nets 
Daellenbach does not appear to explicitly disclose that the rerouted net has a shorter path using a same metal layer or a lower metal layer.  Maziasz discloses rerouting nets to have a shorter path, and also to minimize transitions between layers (col. 35, lines 44-46; col. 36, lines 21-31 and 50-52).  Salowe discloses rerouting a wire on the same layer (col. 13, lines 21-22).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Daellenbach, Kazda, Alpert, Balzli, Maziasz, and Salowe, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of rerouting nets to be shorter on the same layer.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Daellenbach, Balzli, and Maziasz are directed to rerouting critical nets.  Persons having ordinary skill in the art would recognize that the purpose of rerouting a critical net would be to improve its timing, which will typically involve trying to shorten the wires in the 
Daellenbach does not appear to explicitly disclose that the rerouting the remaining portions comprises using longer routes than the multi-sink nets having the critical sink or moving the remaining portions to some metal layer having a slower speed than the multi-sink nets having the critical sink.  However, this limitation is implied by Maziasz, because Maziasz discloses prioritizing critical nets over non-critical nets so that critical nets are routed with shorter wire spans and in layers of lower resistivity (i.e., faster speed) than non-critical nets (col. 35, lines 44-46).  Nevertheless, Chen further provides explicit disclosure that non-critical paths are rerouted using longer routes than critical nets (¶6).  The combination of Daellenbach, Maziasz, and Chen would fairly suggest rerouting Daellenbach’s critical and non-critical multi-sink nets so that the non-critical multi-sink nets use longer routes in metal layers of slower speed.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Daellenbach, Maziasz, and Chen are directed to routing of critical and non-critical nets, in which critical nets are prioritized over non-critical nets.  Since critical nets are those whose timing needs to be improved the most, they should be routed to have shorter lengths and in faster (lower resistivity) metal layers as much as possible.  In contrast, non-critical nets are those with sufficient timing margin, and thus can be routed to have longer lengths and to use slower (higher resistivity) metal layers, thus freeing priority routing resources for critical nets.  Thus, the teachings of Maziasz and Chen are directly applicable to Daellenbach in the same way, so that Daellenbach’s critical and non-critical nets are rerouted so that critical nets are routed with shorter lengths and faster metal layers and non-critical nets are routed with longer lengths and slower metal layers, so that timing improvement of critical nets is prioritized over non-critical nets.
Daellenbach does not appear to explicitly disclose determining multiple critical multi-sink nets, wherein each of the critical multi-sink nets comprises a critical sink, and determining an order of the critical sinks of each of the determined multiple critical multi-sink nets, wherein a rank in the order is 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Daellenbach, Kazda, Alpert, Balzli, Maziasz, Salowe, Chen, Narasimhan, Iyer, and Lu, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of routing critical nets in order of their slacks.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Daellenbach is directed to routing critical multi-sink nets.  Narasimhan discloses ranking critical sinks from multiple multi-sink nets according to their criticality so that the most critical nets can be handled first.  Iyer provides explicit teaching of a conventional meaning of ‘critical’ being those elements with slacks below a threshold.  Lu further discloses ranking within the group of critical elements so that more critical elements are processed first.  The teachings of Narasimhan, Iyer, and Lu are directly applicable 
Daellenbach does not appear to explicitly disclose the critical sinks being a group having slack values less than a negative 10 picoseconds.  However, as discussed above, Iyer discloses that critical paths are those with slack below some threshold.  Persons having ordinary skill in the art would recognize that the exact choice of threshold is an obvious matter of design choice.  For example, Rahut discloses example critical paths with slacks ranging from -10ps to -20ps.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Daellenbach, Kazda, Alpert, Balzli, Maziasz, Salowe, Chen, Narasimhan, Iyer, Lu, and Rahut, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of using a particular value of slack as the threshold for categorizing critical slacks.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Daellenbach is directed to routing critical multi-sink nets.  As discussed above, Iyer discloses that critical elements are those with slacks below a particular threshold, and persons having ordinary skill in the art would recognize that the exact threshold can be chosen by a designer.  Rahut provides examples of critical elements with negative slacks from -10ps to -20ps, indicating that 
Regarding claim 2, Daellenbach discloses that the routing iteration comprises a rerouting of the iteratively selected one of the critical multi-sink nets (Fig. 12), but does not appear to explicitly disclose selecting iteratively one of the determined multiple critical multi-sink nets for a routing iteration, wherein the routing iteration comprises a rerouting of the iteratively selected one of the determined multiple critical multi-sink nets.  Narasimhan discloses these limitations (¶64).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Daellenbach, Kazda, Alpert, Balzli, Maziasz, Salowe, Chen, Iyer, Lu, Rahut, and Narasimhan, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of routing critical nets before non-critical nets.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Daellenbach, Kazda, Balzli, and Narasimhan are all directed to timing-criticality-aware routing, where (sub-)nets that are more critical are routed before less-critical nets.  Daellenbach provides the re-routing method for one multi-sink net, which persons having ordinary skill in the art would recognize is readily generalizable to multiple multi-
Regarding claim 5, Daellenbach discloses assigning the critical sinks to one slack group of a predefined set of slack groups (¶46);
Regarding claim 6, Daellenbach discloses rerouting the multiple multi-sink nets slack group by slack group starting with the slack group comprising the sinks having worst slack values (¶46).  Narasimhan discloses the same (¶64).  Motivation to combine remains consistent with claim 2.
Regarding claim 7, Daellenbach discloses after the rerouting of one or more of the multi-sink nets comprising critical sinks, rerouting the semiconductor circuit with all remaining multi-sink nets of all devices of the complete single chip (¶60).
Regarding claim 10, Daellenbach does not appear to explicitly disclose determining timing parameters of the completely rerouted netlist.  Kazda discloses this limitation (¶22-23, 40).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Daellenbach, Alpert, Balzli, Maziasz, Salowe, Chen, 
Claim 20 is directed to a computer program product having instructions for performing the method of claim 1, and is rejected under the same reasoning.  Daellenbach further discloses a computer program product having instructions for performing the claimed method (¶2).
Claim 22 is directed to a routing system for performing the methods of claim 1 and is rejected under the same reasoning.  Daellenbach further discloses a routing system comprising a processor and memory for performing the claimed method (¶2).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daellenbach, Kazda, Alpert, Balzli, Maziasz, Salowe, Chen, Narasimhan, Iyer, Lu, and Rahut, and further in view of US 2010/0169858 to Betz.
Regarding claim 4, Daellenbach discloses that subnets of the multi-sink nets are routed one after another according to the determined decreasing order of their respective critical sinks (Fig. 12; ¶46, 50).  As discussed above with regard to claim 2, Daellenbach does not appear to explicitly disclose multiple multi-sink nets, which is disclosed by Narasimhan (¶2, 64).  Daellenbach does not appear to explicitly disclose rerouting the multiple nets simultaneously.  Betz discloses this .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daellenbach, Kazda, Alpert, Balzli, Maziasz, Salowe, Chen, Narasimhan, Iyer, Lu, and Rahut, and further in view of US 10,528,697 to Chen (hereinafter, “Yang”) and US 7,290,232 to Fung.
Regarding claim 21, Daellenbach discloses determining an order of the critical sinks of each of the determined multiple critical multi-sink nets according to timing slack values showing criticality (¶27), but does not appear to explicitly disclose using a weighted average of timing slack.  However, using an average slack when ordering multiple elements is a known alternative, as seen in Yang (col. 8, lines 12-15).  Fung further explicitly identifies using weighted average slack as a known alternative to using a single slack value (col. 7, lines 17-35).  The combination of Daellenbach, Yang, and Fung thus suggests ordering the critical sinks of each of the determined multiple critical multi-sink nets according to weighted average timing slack values showing criticality, rather than according to a singular slack value.
KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Daellenbach is directed to routing of multi-sink nets, in which the nets are ordered according to slack values indicating criticality.  Yang and Fung teach that rather than using slack values directly, ordering can be performed using known alternatives such as average slack value or weighted average slack values.  The teachings of Yang and Fund are directly applicable to Daellenbach in the same way, so that Daellenbach would similarly use average weighted slack, a known alternative of slack, when ordering nets.

Response to Arguments
Applicant's arguments filed 9 June 2021 have been fully considered but they are not persuasive.
As an initial matter, the newly-added limitations are addressed above using additional prior art.
Applicant asserts that the critical sinks in Daellenbach are not the same as any alleged critical sink in Narasimhan, because Narasimhan’s critical sinks are Remarks at 12.  The examiner disagrees.  Although stated differently, there is no difference in the definition of critical sinks in the references, as they are using conventional art-recognized definitions.  Sinks are ‘critical’ if their associated timing margin (slack) is below some value; generally, a negative slack indicates that the design may not function correctly.  Sinks with small or negative slacks impact the timing of the entire circuit because these sinks control the speed/frequency at which the circuit can be run.  In other words, the maximum operating frequency that a design can be operated at without errors is dictated by the path with the least timing margin.  This principle is stated at Iyer ¶36:
All timing paths that have the value of slack less than a predetermined value may be considered as timing critical paths in the static timing analysis. For example, if the predetermined value is 0 ps, then all timing paths that have negative slacks are considered to be timing critical paths. A positive slack value at a flip-flop implies that the arrival time at that flip-flop may be increased by its value without affecting the overall performance of the circuit. Conversely, negative slack implies that a timing path is too slow, and the timing path must be sped up (or the reference signal delayed) if the whole circuit is to work at the desired speed.

Thus, although Narasimhan states that critical sinks are those which are critical to the timing of the entire circuit, there is no discrepancy between Narasimhan’s characterization and the characterization of critical sinks as those having slacks below a particular threshold, since sinks having slacks below a particular threshold are critical to the timing of the entire circuit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

15 June 2021




/ARIC LIN/            Examiner, Art Unit 2851                                                                                                                                                                                            
/ERIC D LEE/            Primary Examiner, Art Unit 2851